Name: Council Regulation (EEC) No 1743/91 of 13 June 1991 amending Regulation (EEC) No 1323/90 as regards the amount of the specific aid for sheep and goat farming from the 1992 marketing year onwards
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  agricultural structures and production;  means of agricultural production
 Date Published: nan

 Avis juridique important|31991R1743Council Regulation (EEC) No 1743/91 of 13 June 1991 amending Regulation (EEC) No 1323/90 as regards the amount of the specific aid for sheep and goat farming from the 1992 marketing year onwards Official Journal L 163 , 26/06/1991 P. 0044 - 0044 Finnish special edition: Chapter 3 Volume 38 P. 0032 Swedish special edition: Chapter 3 Volume 38 P. 0032 COUNCIL REGULATION (EEC) No 1743/91 of 13 June 1991 amending Regulation (EEC) No 1323/90 as regards the amount of the specific aid for sheep and goat farming from the 1992 marketing year onwardsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 1 of Regulation (EEC) No 1323/90 (4) introduces with effect from the 1991 marketing year a flat-rate aid to be granted in less-favoured areas as defined in Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (5), as last amended by Regulation (EEC) No 797/85 (6), in order to compensate for reduction of the ewe premium pursuant to Article 8 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (7), as amended by Regulation (EEC) No 1741/91 (8); whereas in order to compensate for the further reduction in the premium made by Council Regulation (EEC) No 1742/91 of 13 June 1991 fixing the basic price, the guide level and the seasonal adjustments to the basic price and the guide level for sheepmeat for the 1992 marketing year (9), the flat-rate aid should be raised, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (1) of Regulation (EEC) No 1323/90 is hereby replaced by the following: '1. In less-favoured areas as defined in Article 3 (3), (4) and (5) of Directive 75/268/EEC, the unit amounts of premiums to producers of sheepmeat and goatmeat, calculated in accordance with Article 5 of Regulation (EEC) No 3013/89, shall be supplemented by a specific aid under the rural society schemes amounting to: - ECU 5,5 per ewe to producers as specified in Article 5 (2) and (4) of that Regulation, - ECU 3,8 per ewe to producers as specified in Article 5 (3) of that Regulation, - ECU 3,8 per she-goat to producers as specified in Article 5 (5) of that Regulation, - ECU 3,8 per female sheep where the second subparagraph of Article 5 (8) of that Regulation is applied, - ECU 5,5 per ewe and ECU 4,4 per she-goat where Article 22 (6) of that Regulation is applied; the aid shall be restricted to animals meeting the requirements of that provision.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1992 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991. For the Council The President A. BODRY (1) OJ No C 104, 19. 4. 1991, p. 67.(2) OJ No C 158, 17. 6. 1991.(3) OJ No C 159, 17. 6. 1991.(4) OJ No L 132, 25. 5. 1990, p. 17.(5) OJ No L 128, 19. 5. 1975, p. 1.(6) OJ No L 93, 30. 3. 1985, p. 1.(7) OJ No L 289, 7. 10. 1989, p. 1.(8) See page 41 of this Official Journal.(9) See page 42 of this Official Journal.